Name: Commission Regulation (EEC) No 2608/81 of 8 September 1981 amending for the seventh time Regulation (EEC) No 2049/81 introducing a countervailing charge on apples originating in Chile
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 254/6 Official Journal of the European Communities 9 . 9 . 81 COMMISSION REGULATION (EEC) No 2608/81 of 8 September 1981 amending for the seventh time Regulation (EEC) No 2049/81 introducing a countervailing charge on apples originating in Chile charge introduced in application of Article 25 of that Regulation is amended ; whereas, if these conditions are taken into consideration , the countervailing charge on the import of apples other than cider apples origi ­ nating in Chile must be altered , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2049/81 of 20 July 1981 (J), as last amended by Regulation (EEC) No 2553/81 (4), introduced a countervailing charge on apples other than cider apples originating in Chile ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a The amount '51-67 ECU appearing in Article 1 of Regulation (EEC) No 2049/81 is replaced by the amount '64-59 ECU'. Article 2 This Regulation shall enter into force on 9 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2) OJ No L 118 , 30 . 4 . 1981 , p . 1 . (') OJ No L 200 , 21 . 7 . 1981 , p . 40 . (4) OJ No L 249 , 2 . 9 . 1981 , p . 7 .